                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


SIMPLY HOME HEALTHCARE, LLC,
individually and on behalf of
others similarly situated,

                         Plaintiff,

            v.                                       Case No. 19 C 2313

ADVANCEMED CORPORATION, and,                      Judge Harry D. Leinenweber
ALEX M. AZAR II, in his
official capacity as
Secretary of the Department
of Health and Human Services,

                     Defendants.


                     MEMORANDUM OPINION AND ORDER

      For the reasons stated herein, the Defendants’ Motion to

Dismiss (Dkt. No. 14.) is granted.

                                 I.   BACKGROUND

     Title XVII of the Social Security Act and its implementing

regulations govern Medicare, the federal medical insurance program

for the aged and disabled. See 42 U.S.C. §§ 1395–1395lll (2018);

42 C.F.R. § 405 (“the Medicare Act”). The Secretary of the United

States Department of Health and Human Services (“the Secretary”)

delegates the responsibility for administering Medicare to the

Centers   for    Medicare    &    Medicaid    Services     (“CMS”).   CMS   then

contracts   with   private       entities    to    carry   out   certain   tasks.

Specifically,      CMS     contracts        with     Medicare    Administrative
Contractors (“MACs”) to process and pay reimbursement claims and

Unified Zone Program Integrity Contractors (“UPICs”) to identify

suspected    cases   of    Medicare    fraud   and   prevent    the     mistaken

overpayment of Medicare funds to healthcare providers. CMS and its

contractors have the authority to temporarily suspend Medicare

reimbursements to a home healthcare agency when there is reliable

evidence of overpayment or a credible allegation of fraud. 42

C.F.R. § 405.371(a). Defendant AdvanceMed is one such CMS UPIC.

(Compl., ¶ 27, Dkt. No. 1.) Plaintiff Simply Home is an Illinois

limited liability company authorized to provide home healthcare

services to Medicare beneficiaries and to seek reimbursement for

such services. (Id. ¶ 24.)

     On     April    17,     2017,     AdvanceMed       suspended       Medicare

reimbursements to Simply Home. (Id. ¶ 90.) On April 19, 2017,

Simply Home received two letters from AdvanceMed, each dated April

18, 2017. (Id. ¶ 91.) The first letter notified Simply Home that

reimbursements were suspended as of April 17, 2017, “based on

reliable    information    that   an   overpayment    exists    or    that   the

payments to be made may not be correct” and initiated prepayment

review of Simply Home’s future reimbursement claims (Notice of

Suspension of Medicare Payments at 1, Ex. G to Compl., Dkt. No.

1-7, ¶ 92.) The second letter requested medical documentation

required    to   perform    a   post-payment    audit    of    Simply    Home’s



                                      - 2 -
reimbursement claims. (Medical Records Request, Ex. H to Compl.,

Dkt. No. 1-8, ¶ 93.)

     After    sending      the     requested     documentation,       Simply   Home

submitted a rebuttal statement to AdvanceMed on May 2, 2017.

(Compl., ¶ 95.) On May 10, 2017, AdvanceMed sent Simply Home a

letter explaining that it had forwarded the rebuttal statement to

CMS and that the suspension “based on credible allegations of

fraud” was to continue. (Suspension Rebuttal Response at 1, Ex. I

to Compl., Dkt. No. 1-9, ¶ 96.) Simply Home then submitted a

supplemental rebuttal statement to AdvanceMed on May 16, 2017 that

proposed a modified suspension. (Compl., ¶ 101.) On May 24, 2017,

AdvanceMed sent Simply Home a letter rejecting the supplemental

rebuttal statement’s modified suspension proposal, reiterating

that the initial letter had been forwarded to CMS, and stating

that the suspension “based on credible allegations of fraud” was

to continue. (Second Suspension Rebuttal Response at 1, Ex. J to

Compl.,    Dkt.     No.   1-10,    ¶     102.)   In    July   2017,   Simply    Home

transferred its patients to other agencies and laid off most of

its employees. (Compl., ¶ 106.)

     On September 26, 2017, AdvanceMed sent two letters to Simply

Home. (Id. ¶ 117.) The first letter informed Simply Home that the

suspension was “based on reliable information that an overpayment

exists or that the payments to be made may not be correct,” and

asserted     that    Simply       Home    owed   the     Medicare     Trust    Funds

                                         - 3 -
$5,477,879.00.         (Post-Payment     Review     Results       and    Overpayment

Determination at 3, Ex. L to Compl., Dkt. No. 1-12, ¶ 118.) The

letter also explained the debt calculation and how interest would

accrue.    (Id.    at   8,    12–13.)   The   second     letter    terminated     the

suspension and informed Simply Home that it could again submit

reimbursement claims, subject to fund recovery for the previously

denied claims. (Notice of Termination of Suspension of Medicare

Payments, Ex. N to Compl., Dkt. No. 1-14, ¶ 125.)

      On   October      31,    2017,    Simply    Home    sent     a    request   for

redetermination to Palmetto GBA (“Palmetto”), the assigned MAC.

(Compl., ¶ 130.) Palmetto responded on December 28, 2017, notifying

Simply Home that the total debt would be slightly reduced and of

its   right   to    appeal     to   a   qualified      independent       contractor.

(Medicare Redetermination Decision, Ex. P to Compl., Dkt. No.

1-16, ¶ 132.) Simply Home then appealed to Maximus Federal Services

(“Maximus”), the assigned qualified independent contractor, on

February 21, 2018. (Compl., ¶ 133.) Maximus denied the second

appeal on April 24, 2018 and notified Simply Home of its right to

appeal to an administrative law judge (“ALJ”). (Medicare Appeal,

Ex. Q to Compl., Dkt. No. 1-17, ¶ 134.)

      Only CMS’s final determinations can be appealed to a district

court. 42 U.S.C. § 405(h). The decision to temporarily suspend

reimbursements is not a final determination, and thus is not

appealable.       42     C.F.R.     §   405.375(c).       Although        suspension

                                        - 4 -
determinations       are     not    immediately      appealable,       providers   are

entitled     to     appeal    any    subsequent          overpayment   determination

through a four-part administrative process. 42 U.S.C. § 1395ff; 42

C.F.R. § 405.904.

      The administrative process is as follows: First, the provider

can   seek        redetermination      from        the     contractor.    42    U.S.C.

§ 1395ff(a)(3); 42 C.F.R. §§ 405.904, 405.940–958. Second, the

provider     can    seek     reconsideration        by    a   qualified   independent

contractor. 42 U.S.C. § 1395ff(c); 42 C.F.R. §§ 405.904, 405.960–

966. Third, if the amount in controversy minimum is met, the

provider can request a hearing from an ALJ. 42 U.S.C. § 1395ff(d);

42 C.F.R. §§ 405.904, 405.1000–1058. Finally, the provider can

seek review of the ALJ’s decision by the Medicare Appeals Council.

42 U.S.C. § 1395ff(d); 42 C.F.R. §§ 405.1100–1130. The Council’s

decision     is    final    and    subject    to    judicial     review   in    federal

district     court.    42     U.S.C.   §§     405(g)–(h),       1395ii;    42   C.F.R.

§§ 405.1130–36.

      On April 5, 2019, Simply Home brought this putative class

action against the Secretary and AdvanceMed. Simply Home seeks

declaratory relief and monetary damages for tortious interference

with an existing contract and violation of procedural due process

rights. AdvanceMed moves to dismiss the Complaint for lack of

subject matter jurisdiction.



                                        - 5 -
                           II.     LEGAL STANDARD

      A motion to dismiss under Federal Rule of Civil Procedure

12(b)(1) challenges a court’s subject matter jurisdiction. On a

motion to dismiss, a court accepts as true the well-pleaded factual

allegations in the complaint, drawing all reasonable inferences in

favor of the plaintiff. Ctr. for Dermatology & Skin Cancer, Ltd.

v. Burwell, 770 F.3d 586, 588 (7th Cir. 2014). Yet, in the context

of a Rule 12(b)(1) motion to dismiss for lack of subject matter

jurisdiction, the plaintiff bears the burden of establishing that

jurisdictional requirements are met. Id. at 588–89.

                            III.     DISCUSSION

      Defendants   move    to    dismiss     for   lack   of   subject   matter

jurisdiction because Simply Home failed to exhaust administrative

remedies. If Simply Home does not have a properly exhausted claim

for which jurisdiction exists, it cannot assert a claim on behalf

of an alleged class of injured victims. Simply Home asserts that

it    exhausted    administrative       remedies       because     42    C.F.R.

§ 405.375(c) precludes appeals. Alternatively, Simply Home argues

that the exhaustion requirement is waived for futility. For the

reasons stated below, the Court finds that it lacks subject matter

jurisdiction because Simply Home failed to exhaust administrative

remedies.

      Congress purposely limited the jurisdiction of federal courts

in   cases   involving    Medicare.   See     42   U.S.C.   § 1395ff(b)(1)(A)

                                     - 6 -
(incorporating     42     U.S.C.     §   405(g));       42     U.S.C.    § 1395ii

(incorporating 42 U.S.C. § 405(h)). Section 405(h) “demands the

‘channeling’ of virtually all legal attacks through the agency.”

Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1, 13

(2000); see also Michael Reese Hosp. & Med. Ctr. v. Thompson, 427

F.3d 436, 441 (7th Cir. 2005) (“[A] provider must channel virtually

all legal attacks through the Medicare program's administrative

review process before it may seek judicial review.”). Section

405(g) dictates that judicial review is foreclosed until the

claimant has exhausted administrative remedies and received a

final decision from the Secretary. Health Equity Res. Urbana, Inc.

v. Sullivan, 927 F.2d 963, 965 (7th Cir. 1991).

     When   read      together,    Sections    405(g)    and    405(h)   require

exhaustion of administrative remedies prior to judicial review of

any claim arising under the Medicare Act. Heckler v. Ringer, 466

U.S. 602, 627 (1984). A claim “arises under” the Medicare Act

“‘when   both   the    standing    and   the   substantive       basis   for   the

presentation’ of the claims” originate from the Medicare Act. Id.

at 615 (quoting Weinberger v. Salfi, 422 U.S. 749, 760–61 (1975));

see also Ancillary Affiliated Health Servs., Inc. v. Shalala, 165

F.3d 1069, 1071 (7th Cir. 1998) (finding claim to “arise under”

the Medicare Act); Bodimetric Health Servs., Inc. v. Aetna Life &

Cas., 903 F.2d 480, 483 (7th Cir. 1990) (observing that “arising

under” should be read “broadly”).

                                     - 7 -
       The claims here arise under the Medicare Act as Simply Home

admits in its Complaint, despite elsewhere framing its allegations

as collateral claims. A party cannot style its claims as collateral

to    avoid   the   Medicare    Act’s    jurisdictional      requirements.     See

Bodimetric, 903 F.2d at 487 (“A party cannot avoid the Medicare

Act's jurisdictional bar simply by styling its attack as a claim

for collateral damages instead of a challenge to the underlying

denial of benefits.”); Homewood Prof’l Care Ctr. v. Heckler, 764

F.2d 1242, 1253 (7th Cir. 1985) (“the Medicare Act clearly requires

the    presentation     of     all     disputes     including      any   and   all

constitutional       questions”       through     the   administrative     review

process); Salfi, 422 U.S. at 762 (finding that constitutional

challenges arise under the Social Security Act and that § 405(h)

bars    jurisdiction    until     a   final     decision).   The    Medicare   Act

provides both the standing and substantive bases for Simply Home’s

claims.

       Simply Home asserts that the Declaratory Judgment Act, 28

U.S.C. § 2201, provides this Court with independent jurisdiction.

Not so. “The [Declaratory Judgment] Act provides no independent

source of federal subject-matter jurisdiction.” Manley v. Law, 889

F.3d 885, 893 (7th Cir. 2018); see also Skelly Oil Co. v. Phillips

Petroleum Co., 339 U.S. 667, 671–72 (1950) (finding the Declaratory

Judgment Act is procedural only and does not extend jurisdiction

where it is otherwise lacking). The Complaint details a dispute

                                        - 8 -
over the reimbursement suspension and final overpayment decision

that is rooted in the Medicare Act. Therefore, judicial review can

only be had after the Secretary has made a “final decision.” 42

U.S.C. § 405(g).

      The    “final    decision”   requirement    has   two     elements.    See

Matthews v. Eldridge, 424 U.S. 319, 327 (1976). First, the claims

must be presented to the Secretary. Id. This requirement is not

waivable. Id. Second, the claimant must exhaust administrative

remedies. Id. This requirement is waivable in certain limited

circumstances. Ringer, 466 U.S. at 618. Courts generally consider

three criteria for waiver of the exhaustion requirement: (1) the

claim must be collateral to a demand for benefits; (2) exhaustion

of   the    administrative    process   would    be   futile;    and   (3)   the

plaintiffs would suffer irreparable harm from delayed review.

Martin v. Shalala, 63 F.3d 497, 504 (7th Cir. 1991).

      Defendants do not dispute that the first element is satisfied

but argue that Simply Home has not exhausted its administrative

remedies. Simply Home claims that it exhausted administrative

remedies     because    a   temporary   suspension    is   a    non-appealable

initial determination, and “no further administrative remedies

[are] available. . . .” (Compl., ¶ 79; see also Resp. at 6–7, Dkt.

No. 22) Simply Home interprets 42 C.F.R. § 405.375(c) to mean the

complete “nonexistence of administrative remedies.” (Resp. at 8.)



                                    - 9 -
      This    is   incorrect.   Although    not   immediately    appealable,

Simply Home could raise its challenges to the suspension through

the   administrative     review   process    made    available   after   the

ultimate overpayment decision. See MedPro Health Providers, LLC v.

Hargan, No. 17 C 1568, 2017 WL 4699239, at *4–*5 (N.D. Ill. Oct.

19, 2017) (finding nothing prevented claimant from raising alleged

violation of the regulations through the administrative process

made available to contest the ultimate overpayment determination).

Simply Home acknowledged this when it raised challenges to both

the reasons for the reimbursement suspension and the overpayment

determination in the first two levels of administrative review.

Simply Home did not pursue the review process further and failed

to complete the remaining two levels. Hence, Simply Home failed to

exhaust its administrative remedies.

      Simply Home next asserts that even if it were required to

exhaust administrative remedies, exhaustion would be futile. In

support, Simply Home relies on a case from the United States

District Court for the District of Columbia. See Am. Hosp. Ass’n

et al. v. Azar et al., 348 F.Supp.3d 62 (D.D.C. 2018) (currently

pending appeal).

      American Hospital dealt with the Secretary’s adoption of a

new rule adjusting reimbursement rates for certain outpatient

pharmaceutical drugs. Id. at 66–67. In that case, plaintiffs

alleged      the   Secretary    exceeded    its     authority    under   the

                                   - 10 -
Administrative Procedure Act and Medicare Act by issuing the rule.

Id. Defendants argued, among other things, that the court lacked

subject      matter     jurisdiction      because        the     plaintiffs        failed    to

exhaust      administrative       remedies.        Id.     The    court     observed      that

because      plaintiffs’       claims      raised        “pure      legal         questions,”

proceeding in the district court would not interfere with agency

efficiency functions, nor was a more developed factual record

necessary. Id. at 75. The finality of the disputed rule also meant

that no administrative body would “have authority to alter or

deviate from its requirements.” Id. at 76. Ultimately, the court

determined        that     exhaustion         would      be      futile,      waived        the

requirement, and exercised subject matter jurisdiction. Id.

      Simply Home’s attempt to parallel American Hospital to the

facts here is akin to fitting a square peg into a round hole. This

is especially true in the face of controlling Seventh Circuit

precedent that mandates administrative exhaustion. See Burwell,

770   F.3d    586;      Martin,   63    F.3d    497;       Sullivan,        927    F.2d   963;

Bodimetric, 903 F.2d 480. Simply Home acknowledges that UPICs,

like AdvanceMed, “have the option” and therefore the authority, to

refer providers to MACs under 42 U.S.C. § 1395kk-1(h)(1) or to

temporarily       suspend     payments     under      42      U.S.C.    § 405.372(b)(2).

(Compl.,      ¶   8.)    At   bottom,      Simply        Home’s     disagreement          with

Defendants’       statutorily          authorized        choice        to    institute       a

reimbursement         suspension       over    a    referral        and      the     ultimate

                                         - 11 -
overpayment determination presents not a pure legal question, but

a factual one.

     The issue is whether the rationale behind and execution of

the reimbursement suspension and overpayment determination was

appropriate. Simply Home alleges errors occurred throughout the

suspension      process,     which    led    to    the    ultimate    overpayment

decision.      These   are    precisely     the    kind   of   errors   that    the

administrative exhaustion process is intended to correct. Such

claims   are    bounded      in   fact,   and     would   benefit    from   a   full

administrative review:

     The exhaustion requirement serves an important purpose,
     preventing the premature interference with agency
     processes so that the agency can function efficiently
     and can correct its own errors, as well as affording the
     parties and the court the benefit of the agency’s
     experience and expertise and compiling a record which is
     adequate for judicial review.

Michael Reese Hosp. & Med. Ctr. v. Thompson, 427 F.3d 436, 441

(7th Cir. 2005) (citing Salfi, 422 U.S. at 765). Under these

circumstances, exhaustion would not be futile.

     Simply Home has not shown that it would be irreparably harmed

if required to exhaust. Despite the severe financial impact Simply

Home alleges the reimbursement suspension had on its business, the

ability to recover previously denied reimbursements through the

administrative process is considered an adequate legal remedy.

Ringer, 466 U.S. at 618 (finding a denial in the early stages of


                                      - 12 -
the administrative process could be remedied by the later payment

of benefits); Northlake Cmty. Hosp. v. United States, 654 F.2d

1234, 1242 (7th Cir. 1981) (noting that the “potentially severe”

impact that termination of Medicare benefits has on providers “is

not of constitutional significance”) (citations omitted); see also

Ivanchenko v. Burwell, No. 16 C 9056, 2016 WL 6995570 (N.D. Ill.

Nov. 30, 2016) (dismissing mandamus claim in Medicare overpayment

case where administrative remedies were not exhausted despite

plaintiff’s allegations of economic hardship and likely closure of

its    business).   Simply    Home’s   general   statements    of   economic

hardship during the reimbursement suspension do not warrant waiver

of the administrative exhaustion requirement.

       Finally, Simply Home cannot maintain a class action because

it does not have a claim. Members of a class must individually

meet the jurisdictional prerequisites of administrative exhaustion

before seeking judicial review as a class. Califano v. Yamasaki,

442 U.S. 682, 704 (1979) (finding the district court only had

jurisdiction over class members who had satisfied the exhaustion

requirement); Salfi, 422 U.S. at 764 (noting class claims should

have    been   dismissed     because   the   class   “cannot   satisfy   the

requirements for jurisdiction under 42 U.S.C. § 405(g).”) The

Complaint does not name any other home healthcare agencies over

which the Court has jurisdiction. Accordingly, absent a properly



                                   - 13 -
exhausted claim over which this Court has jurisdiction, Simply

Home cannot maintain its class claim.

                            IV.     CONCLUSION

     For    the   reasons   stated    herein,       the    Court   grants    the

Defendants’ Motion to Dismiss (Dkt. No. 14) for lack of subject

matter     jurisdiction.    Simply    Home     has        not   exhausted    its

administrative    remedies,   and    the    Court    lacks      subject   matter

jurisdiction over its claims. Accordingly, Simply Home’s Complaint

(Dkt. No. 1) is dismissed without prejudice.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 1/27/2020




                                  - 14 -
